Case 18-11094 Doc 44 Filed 01/15/19 Entered 01/15/19 18:36:32 Main Document Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                       CASE NUMBER: 18-11094

   TERENCE SOILEAU                                              CHAPTER 13

   DEBTOR                                                       SECTION ”A”


                   RESPONSE TO TRUSTEE’S MOTION TO DISMISS CASE

          NOW INTO COURT through undersigned counsel, comes Terence Soileau, Debtor

   herein, who responds to the Motion to Dismiss filed by S. J. Beaulieu, Chapter 13 Trustee as

   follows:

                                                     1.

          Debtor filed his Chapter 13 bankruptcy petition on April 26, 2018.

                                                     2.

          On December 14, 2018, the Chapter 13 Trustee filed a Motion to Dismiss the Debtor’s case

   based upon Failure to Make Plan Payments (P-43).

                                                     3.

          Debtor will bring his plan payments current by or before the Hearing date.

          WHEREFORE, for the forgoing response, Debtor’s counsel responds as set forth above,

   and moves for all other relief as is just and equitable.

                                                          THE DE LEO LAW FIRM LLC

                                                          /s/ Robin De Leo
                                                          Robin De Leo
                                                          Bar Roll No. 20347
                                                          800 Ramon St.
                                                          Mandeville, LA 70448
                                                          (985) 727-1664 Telephone
                                                          (985) 727-4388 Facsimile
                                                          elaine@northshoreattorney.com
Case 18-11094 Doc 44 Filed 01/15/19 Entered 01/15/19 18:36:32 Main Document Page 2 of 2




                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY THAT a true copy of the Response to the Trustee’s Motion to

   Dismiss has been served via electronic filing and/or mailed, postage prepaid this 15th day of

   January, 2019, to the following:

   S. J. Beaulieu, Trustee                                    ecf@ch13no.com

   Office of the U.S. Trustee                                 USTPRegion05.NR.ECF@usdoj.gov

                                                       THE DE LEO LAW FIRM LLC

                                                       /s/ Robin De Leo
                                                       Robin De Leo
                                                       Bar Roll No. 20347
                                                       800 Ramon St.
                                                       Mandeville, LA 70448
                                                       (985) 727-1664 Telephone
                                                       (985) 727-4388 Facsimile
